



Exhibit 10.3


This Executive Employment Agreement, dated September 1, 2017 (the “Agreement”),
is between East West Bank, a California banking corporation (the “Bank”) and
Catherine Zhou (“Executive”).
1.
POSITION AND RESPONSIBILITIES



a.Position. Executive is employed by the Bank to render services to the Bank in
the position of Executive Vice President and Head of Consumer Banking, reporting
to the Chairman and Chief Executive Officer (“CEO”).


b.Duties. Executive shall perform such duties and responsibilities as are
normally related to such positions in accordance with the standards of the
industry and any additional duties now or hereafter assigned to Executive by the
Bank. Executive shall abide by the rules, regulations, and practices as adopted
or modified from time to time in the Bank’s sole discretion.


c.No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Bank, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.


d.Other Activities. Except upon the prior written consent of the Bank, Executive
will not, during the term of this Agreement, (i) accept any other employment, or
(ii) engage, directly or indirectly, in any other business activity (whether or
not pursued for pecuniary advantage) that might interfere with Executive’s
duties and responsibilities hereunder or create a conflict of interest with the
Bank.


e.Start Date. Executive’s start date with the Bank is October 2, 2017 (the
“Start Date”).


2.
TERM OF CONTRACT



The initial term of this Agreement commences as of the Start Date, and continues
for two (2) years from the Start Date. Thereafter, this Agreement is subject to
annual renewal as may be mutually agreed by the Bank’s Board of Directors (the
“Board”) and Executive.
3.
COMPENSATION AND BENEFITS



a.Annual Base Salary. In consideration of the services to be rendered under this
Agreement, the Bank shall pay Executive a salary of $25,000 bi-weekly or
$650,000 annually (“Annual Base Salary”). The Annual Base Salary shall be paid
in accordance with the Bank’s regularly established payroll practices.
Executive’s Annual Base Salary will be reviewed from time to time in accordance
with the established procedures of the Bank for adjusting salaries for similarly
situated employees in the sole discretion of the Bank, however, Executive’s
Annual Base Salary shall not be decreased at any time during the term of this
Agreement.


b.Benefits. During employment with the Bank, Executive will participate in all
employee benefit plans and perquisite arrangements that are made available to
senior executives of the Bank generally, as such plans or arrangements may be
amended from time to time in the Bank’s sole discretion. Executive shall be
eligible for 21 days of paid vacation annually.


c.Expenses. During Executive’s employment with the Bank, the Bank will reimburse
Executive for all reasonable business expenses incurred in connection with the
performance of Executive’s duties to the Bank or its affiliates in accordance
with the Bank’s expense reimbursement policy.


d.Bonus. Executive will be eligible to participate in the Bank’s annual
performance-based cash incentive plan, with a target bonus opportunity (“Target
Bonus”) of 100% of Annual Base Salary; provided, however, that the actual bonus
for any given year will be determined and paid in accordance with the Bank’s
annual bonus plan arrangements applicable to senior executives generally.


e.Stock. Executive will be eligible for annual stock grants, such grants being
in amounts, and having terms and conditions as will be approved by the Board.
The stock grants will serve as a long-term incentive plan with vesting schedules
approved by the Board. The initial annual stock grant will be in March 2018 and
will be a grant of $552,500 of restricted stock units (“RSUs”) awarded pursuant
to the East West Bancorp, Inc. 2016 Stock Incentive Plan, or any successor
thereto (the “Equity Plan”), with a 3-year cliff vesting period and with such
performance criteria or other criteria as shall be approved by the Board for
senior executives generally. The RSUs granted under this subsection (e) will be
based on the closing price of the Bank’s stock as of a date that is approved by
the Board.


f.Sign-on Bonus. On the Start Date, Executive will receive a grant of $2,000,000
of RSUs granted pursuant to the Equity Plan, with a 3-year cliff vesting period
and subject to Internal Revenue Code (“IRC”) Section 162(m) performance
criteria, provided that the performance period for such performance criteria
shall be no longer than one (1) year. The RSUs granted under this subsection (f)
will be based on the closing price of the Bank’s stock as of the Start Date. In
addition, Executive will receive $800,000 of cash bonus, which will be paid as
of the end of the first pay period following Executive’s Start Date.




1



--------------------------------------------------------------------------------





4.
TERMINATION OF EMPLOYMENT



Executive’s employment with the Bank will terminate upon Executive’s death, and
may be terminated (i) in the event of Executive’s Disability (as defined in
subsection (d)); and (ii) by the Bank with or without Cause. In the event that
Executive’s employment is terminated for any reason, the Bank shall pay to
Executive all accrued but unpaid Annual Base Salary through the termination
date, accrued but unused vacation days through the termination date,
unreimbursed business expenses incurred up through the termination date, subject
to any other rights or remedies of the Bank under law (the “Accrued
Obligations”).
a.Termination for Cause by the Bank. The Bank may terminate Executive’s
employment for Cause at any time, with notice as required below, in which case
Executive shall be entitled to receive the Accrued Obligations. Thereafter, all
obligations of the Bank under this Agreement shall cease. For purposes of this
Agreement, “For Cause” shall mean: (i) willful failure to substantially perform
Executive’s duties to the Bank (other than due to death or Disability); (ii)
misconduct that has caused or is reasonably expected to cause material economic
or reputational harm to the Bank or any of its affiliates; (iii) breach of any
fiduciary duty owed to the Bank or its affiliates; (iv) conviction of, or
entering a plea of guilty or nolo contendere to, a felony; or (v) material
breach or willful disregard of a written policy or code of conduct of the Bank.
The Bank shall provide Executive with at least ten (10) business days written
notice of its intent to terminate Executive “for Cause,” which written notice
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specifies the date of termination.


b.Termination Without Cause by the Bank or for Just Reason by Executive. The
Bank may terminate Executive’s employment with the Bank at any time for any
reason or no reason at all, upon one month advance written notice,
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Bank relating to the employment,
discipline or termination of its employees. In addition, it shall be considered
termination without Cause by the Bank if (i) Executive terminates her employment
for Just Reason or, (ii) without Executive’s consent, this Agreement is not,
whether initially or with respect to any subsequent renewal period, renewed or
approved by Bank’s Board of Directors (other than in connection with a for Cause
event), and within one month following the end of the then-current employment
term, Executive resigns from Bank. Upon the Bank’s termination of Executive’s
employment without Cause, Executive shall be entitled to receive the Accrued
Obligations, and the Severance Pay and other benefits, as described in Section
4(f) below. Thereafter, all obligations of the Bank under this Agreement shall
cease.


c.Termination By Death of Executive. Executive’s employment shall terminate
automatically upon Executive’s death, in which case Executive shall be entitled
to receive (i) the Accrued Obligations, and (ii) any “Unpaid Cash Bonus.”
"Unpaid Cash Bonus” is the unpaid amount of annual performance-based cash bonus,
if any, that Executive is deemed to have earned up to the termination date, and
is calculated using the following formula: (i) the actual annual
performance-based bonus last paid to Executive (and if no such bonus has been
paid to the Executive, then the amount of the Annual Base Salary), multiplied by
(ii) the number of months that Executive is deemed to have earned such bonus up
to the termination date, but has not been paid pursuant to Section 3(d).
Thereafter all obligations of the Bank under this Agreement shall cease. In
addition, pursuant to the terms of the Equity Plan, all unvested RSUs that have
been granted prior to the date of death shall immediately vest. Nothing in this
Section shall affect any entitlement of Executive’s heirs or devisees to the
benefits of any life insurance plan or other applicable benefits.


d.Termination By Disability of Executive. If Executive becomes eligible for the
Bank’s long term disability benefits or if, in the sole opinion of the Bank,
Executive is unable to carry out the responsibilities and functions of the
position held by Executive by reason of any physical or mental impairment for
more than ninety (90) consecutive days or more than one hundred and twenty (120)
days in any twelve-month period (referred to hereinafter as Executive’s
“Disability”), then, to the extent permitted by law, the Bank may terminate
Executive’s employment. Upon the Bank’s termination of Executive’s employment,
Executive shall be entitled to receive the Accrued Obligations and any Unpaid
Cash Bonus. In addition, pursuant to the terms of the Equity Plan, all unvested
RSUs that have been granted prior to the date of Disability shall immediately
vest. Thereafter all obligations of the Bank under this Agreement shall cease.
Nothing in this Section shall affect Executive’s rights under any disability
plan in which Executive is a participant.


e.Definitions.


Change of Control means: (i) any date upon which the directors of the Bank who
were last nominated by the Board of Directors (the “Board”) for election as
directors cease to constitute a majority of the directors of the Bank, excluding
any directors who were nominated by those that became directors as a result of a
contested director election (proxy contest); (ii) the date of the first public
announcement that any person or entity, together with all Affiliates and
Associates (as such capitalized terms are defined in Rule 12b‑2 promulgated
under the Exchange Act of such person or entity, shall have become the
Beneficial Owner (as defined in Rule 13d‑3 promulgated under the Exchange Act)
of voting securities of the Bank representing over 50% of the voting power of
the Bank; provided, however, that the terms “person” and “entity,” as used in
this clause (ii), shall not include (a) the Bank or any of its subsidiaries,
(b) any employee benefit plan of the Bank or any of its subsidiaries, (c) any
entity holding voting securities of the Bank for or pursuant to the terms of any
such plan or (d) any person or entity who was an over 50% Stockholder on the
date of adoption of the Plan by the Board; or (iii) a reorganization, merger or
consolidation of the Bank (other than a reorganization, merger or consolidation
the purpose of which is (a) to change the Bank’s domicile solely within the
United States or (b) the formation of a holding Bank in which the shareholders
of the holding Bank after its formation are substantially the same as for the
Bank prior to the holding Bank formation), the consummation of which results in
the outstanding securities of any class then subject to Awards being exchanged
for or converted into cash, property or a different kind of securities.


2



--------------------------------------------------------------------------------





For purpose of this Agreement, Executive’s termination for “Just Reason” means
any of the following: (i) any material breach by the Bank of this Agreement or
any other material agreement between the Executive and the Bank which causes
material harm to the Executive; or (ii) if, following a Change of Control (as
defined above), the successor does not assume all material obligations of the
Bank to the Executive under this Agreement, provided, however, that within
ninety (90) days from the date when the Executive has knowledge of any such
breach, diminution or change, (x) the Executive shall have delivered to the Bank
a written notice of the Executive’s intention to terminate her employment for
Just Reason, which notice sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for the Executive to terminate her
employment for Just Reason (an “Executive Cure Notice”), (y) the Executive shall
have provided the Bank with thirty (30) days after receipt of such Executive
Cure Notice to cure such circumstances and (z) failing a cure, the Executive
shall have terminated her employment by delivery of a written notice of
termination within thirty (30) days after the expiration of the thirty (30) day
period set forth in clause (y); and provided, further, that the Bank may suspend
the Executive (with pay and the other benefits provided for herein) during any
period that the Bank in good faith determines is appropriate in connection with
any active and ongoing investigation of the business of the Bank and such
suspension shall not give rise to a termination for Just Reason.
f.Severance. In the event that Executive’s employment is terminated by the Bank
without Cause, the Bank shall pay to Executive (i) the Accrued Obligations, (ii)
any Unpaid Cash Bonus, and (iii) “Severance Pay” equal to 2 times of Executive’s
then Annual Base Salary. In addition, any equity award pursuant to Section 3(e)
shall continue to vest according to the grant date schedules, provided that,
such performance RSUs will be settled based on performance unit goal
achievement, except that if such termination of employment occurs within two (2)
years after a Change of Control, such performance RSUs will be settled as
follows: (i) any RSUs for which the performance period has elapsed will continue
to vest based on performance unit goal achievement, and (ii) any RSUs for which
the performance period has not lapsed will be converted into time-based units
based on the target performance level.


Executive’s eligibility for Severance Pay is at all times conditioned on
Executive executing a general release substantially in the form of Exhibit A
attached hereto, becoming effective and irrevocable within 60 days after
Executive’s termination date. Subject to the immediately preceding sentence, the
Severance Pay shall be subject to all applicable payroll deductions and
withholdings, including deductions for state and federal taxes and will be paid
by check (or to an account designated by Executive in a single lump sum by wire
transfer of immediately available funds) with the first payroll period following
the date the general release becomes effective and irrevocable; provided,
however, that to the extent required to comply with Code Section 409A of the
Internal Revenue Code, in the event the 60 day period overlaps two calendar
years, that any such Severance Pay shall be paid in the later calendar year. For
clarity, Executive shall not be entitled to any, and shall receive no, Severance
Pay if Executive’s employment is terminated for Cause by the Bank, or due to
death or Disability.
5.
TERMINATION OBLIGATIONS



a.Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Bank and
shall be promptly returned to the Bank upon termination of Executive’s
employment.


b.Resignation and Cooperation. During the Term of this Agreement and the
12-month period beginning upon the termination of the Term, at the Bank’s
request, to the extent that such cooperation or assistance does not materially
interfere with the Executive’s duties to any subsequent employer and at times
and places reasonably convenient to the Executive, the Executive shall
reasonably cooperate and assist the Bank in connection with any investigations
by representatives of the Bank or by governmental authorities, any claims that
have been or may be made against the Bank, and any claims that have been or may
be made by the Bank, in any case, that in part arise from or relate to the
period of time during which the Executive provided services to the Bank. The
Executive shall promptly inform the Bank if (i) she becomes aware of any
lawsuits involving such claims that may be filed against the Bank; or (ii) she
is asked to assist in any investigation of the Bank, regardless of whether a
lawsuit has then been filed against the Bank with respect to such investigation.
If by reason of conflict of interest or confidentiality concern the Executive
cannot be adequately advised or represented by Bank counsel in any such action,
the Bank shall pay for separate legal counsel of the Executive's choosing (which
counsel shall be reasonably satisfactory to the Bank) in connection with such
assistance.  The Bank shall promptly reimburse the Executive for all of her
reasonable out-of-pocket expenses associated with such assistance (including
travel expenses and the fees and any expenses of counsel as described above).


c.Continuing Obligations. Executive understands and agrees that Executive’s
obligations under Sections 4, 5, 6 and 7 herein (including Exhibits B and C)
shall survive the termination of Executive’s employment for any reason and the
termination of this Agreement.


d.Indemnification.


(i) During the term of this Agreement and thereafter throughout all applicable
limitation periods, the Bank shall provide Executive (including her heirs,
personal representatives, executors and administrators) with such coverage, as
will be generally available to senior officers of the Bank under the Bank’s then
current directors and officers liability insurance policy at the Bank’s sole
expense.


(ii) In addition to the insurance coverage provided for in Section 6(d)(i)
above, the Bank shall defend, hold harmless and indemnify Executive (and her
heirs, personal representatives, executors and administrators) to the fullest
extent permitted by the Bank’s articles and by-laws and applicable law from and
against any and all liabilities, costs, claims and expenses including without
limitation all costs and expenses incurred in defense of litigation, including
attorneys’ fees, arising out of the employment of the Executive hereunder.




3



--------------------------------------------------------------------------------





(iii) Nothing in this Agreement shall diminish any indemnification rights
otherwise applicable to the Executive, and Bank agrees that it shall provide
indemnification rights to the Executive that are no less favorable than other
senior executives of the Bank. This indemnification provision shall survive the
termination of this Agreement.


6.
INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY INFORMATION



a.    Confidential Information Agreement. Executive agrees to sign and be bound
by the terms of the Bank’s Confidential Information Agreement, which is attached
as Exhibit B (“Confidential Information Agreement”).


b.    Non-Solicitation. Executive acknowledges that because of Executive’s
position in the Bank, Executive will have access to material intellectual
property and confidential information of the Bank. During the term of
Executive’s employment and thereafter, in addition to Executive’s other
obligations hereunder or under the Confidential Information Agreement, Executive
shall not, for Executive or any third party, directly or indirectly use
confidential information to solicit or otherwise induce any person employed by
the Bank to terminate his/her employment or any customer to move their banking
or other relationship from the Bank.


7.
ARBITRATION



Executive agrees to sign and be bound by the terms of the Bank’s Arbitration
Agreement, which is attached as Exhibit C. In the event Executive substantially
prevails in any such dispute (as determined based on the economic value of the
claims) with respect to a majority of the claims, the Bank will reimburse
Executive for Executive’s reasonable costs and expenses incurred in connection
with such arbitration (including but not limited to reasonable attorneys’ fees).
8.
AMENDMENTS; WAIVERS; REMEDIES



This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Bank other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.
9.
ASSIGNMENT; BINDING EFFECT



a.    Assignment. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Bank; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Bank or a sale
of any or all or substantially all of its assets.


b.    Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Bank; and the heirs, devisees, spouses, legal representatives and
successors of Executive.


10.
SEVERABILITY



If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
11.
TAXES & SECTION 409A



All amounts paid under this Agreement (including without limitation Annual Base
Salary, Severance Pay, and annual bonus) shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.
Section 409A. The Bank and Executive intend that any amounts payable hereunder
comply with or are exempt from Section 409A of the Code (“Section 409A”)
(including under Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”)
and (b)(9) (“separation pay plans,” including the exceptions under subparagraph
(iii) and subparagraph (v)(D)) and other applicable provisions of Treasury
Regulation §§ 1.409A-1 through A-6).


4



--------------------------------------------------------------------------------





For purposes of Section 409A, each of the payments that may be made under this
letter shall be deemed to be a separate payment for purposes of Section 409A.
This Agreement shall be administered, interpreted and construed in a manner that
does not result in the imposition of additional taxes, penalties or interest
under Section 409A. The Bank and Executive agree to negotiate in good faith to
amend the Agreement as may be necessary or desirable to avoid the imposition of
taxes, penalties or interest under Section 409A. Neither the Bank nor Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A. With respect to the time of payments of any amounts under this Agreement
that are “deferred compensation” subject to Section 409A, references to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A. Further, with
respect to any amounts payable under this Agreement that are determined to be
“deferred compensation” subject to Section 409A, such payment or benefit will be
made at such times and in such forms as the Bank determines are required to
comply with Section 409A (including, without limitation, in the case of a
“specified employee” within the meaning of Section 409A, the six (6) month delay
payable upon a separation from service).
For the avoidance of doubt, it is intended that any expense reimbursement made
to Executive hereunder shall be exempt from Section 409A. Notwithstanding the
foregoing, if any expense reimbursement made hereunder shall be determined to be
“deferred compensation” within the meaning of Section 409A, then (a) the amount
of the indemnification payment or expense reimbursement during one taxable year
shall not affect the amount of the expense reimbursement during any other
taxable year; (b) the expense reimbursement shall be made on or before the last
day of Executive’s taxable year following the year in which the expense was
incurred; and (c) the right to expense reimbursement hereunder shall not be
subject to liquidation or exchange for another benefit.
12.
GOVERNING LAW



This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
13.
INTERPRETATION



This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.
14.
COUNTERPARTS



This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
15.
AUTHORITY



Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
16.
ENTIRE AGREEMENT



This Agreement is intended to be the final, complete, and exclusive statements
of the terms of Executive’s employment by the Bank and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Confidential
Information Agreement attached as Exhibit B and the Arbitration Agreement
attached as Exhibit C). Except as expressly provided herein, the terms of the
Bank’s employee benefit plans, incentive bonus plans, and stock plans shall
continue to govern the benefits provided under each respective plan. To the
extent that the practices, policies or procedures of the Bank, now or in the
future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control. Any subsequent change
in Executive’s duties, position, or compensation will not affect the validity or
scope of this Agreement.
17.
EXECUTIVE ACKNOWLEDGEMENT



EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT OR ANY
AGREEMENTS REFERENCE HEREIN.


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
EXECUTIVE
DATED: _____________________________________
/s/ CATHERINE ZHOU
 
Catherine Zhou
 
 
 
EAST WEST BANK
DATED: _____________________________________
/s/ GARY TEO
 
Gary Teo
 
Head of Human Resources





6



--------------------------------------------------------------------------------





Exhibit A
SEVERANCE AGREEMENT




THIS SEVERANCE AGREEMENT (hereinafter referred to as “Agreement”) is made and
entered into by and between (hereinafter referred to as “Employee”), and East
West Bank (hereinafter referred to as “the Bank”),


1.This Agreement shall not in any way be construed as an admission by the Bank
of any wrongful acts or acts of discrimination whatsoever against Employee or
any other person, and the Bank specifically disclaims any liability to, or
discrimination against Employee or any other person, on the part of itself, its
employees, or its agents.


2.The Bank shall pay Employee the Severance Pay as consideration for the release
set forth in this Agreement and provide such other rights and benefits as set
forth in Sections 5(b) and (f) of that certain employment agreement by and
between Employee and the Bank, dated July 1, 2016, less all applicable
deductions. The Severance Pay shall be subject to all applicable payroll
deductions and withholdings, including deductions for State and Federal taxes.
Payment of the Severance Pay shall be made with the first payroll period
following the date this Agreement becomes effective and irrevocable; provided
that to the extent required to comply with Code Section 409A of the Internal
Revenue Code, in the event the 60 day period following the Executive’s
termination of employment overlaps two calendar years, any such Severance Pay
shall be paid in the later calendar year.


3.The Bank has or will provide to Employee all accrued prorated vacation through
date of termination.


4.On or about the date of termination, Employee shall receive notice concerning
continuation of medical insurance pursuant to federal law (COBRA). Thereafter,
payment of premiums shall be Employee’s responsibility to continue such COBRA
coverage.


5.The Bank agrees to provide Employee with a neutral job reference for all
written and telephone requests to include only the following: job title and
dates of employment.


6.Employee agrees that Employee has turned over or will turn over to the Bank,
all property belonging to the Bank, including but not limited to documents
concerning the Bank’s customer and personnel matters, any and all of the Bank’s
files, tapes, documents, keys, credit cards, telephone cards, books, software,
passwords, equipment, manuals, tools and written materials.


7.Employee represents and agrees that Employee will keep the terms, amount and
fact of this Agreement confidential, and will keep Employee's claims and
allegations against the Bank, if any, confidential. Employee further represents
that Employee will not hereafter disclose any information concerning Employee's
claims or this Agreement to anyone, including, but by no means limited to, any
past, present or prospective employee or applicant for employment of the Bank.
Nothing herein shall prevent Employee from disclosing any part of this Agreement
or the information contained herein to Employee's legal counsel, tax advisor, or
spouse, so long as such disclosure is accompanied by a warning that the
recipient must keep the information confidential.


8.This Agreement may not be used in evidence in court proceedings, except in an
action alleging a breach of this Agreement. The parties expressly agree to waive
the provisions of California Evidence Code §1152 solely to the extent necessary
to render this Agreement admissible in a proceeding to enforce the provisions
hereof. It shall not be a breach of this Agreement for either party to comply
with a valid court order or subpoena requiring the disclosure of any information
about this Agreement, so long as, in the case of Employee, Employee notifies the
Bank of such court order, and allows it the opportunity to move to quash such
order.


9.As a material inducement to the Bank to enter into this Agreement, Employee
hereby irrevocably and unconditionally releases, acquits, and forever discharges
the Bank and each of the Bank’s owners, shareholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such divisions, subsidiaries and affiliates),
and all persons acting by, through, under or in concert with any of them
(collectively “Employee’s Releasees”), or any of them, from any and all
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, costs, losses, debts and expenses (including attorneys’
fees and costs actually incurred), of any nature whatsoever, including but not
limited to claims arising from the California Constitution; Title VII of the
Civil Rights Act of 1964 (42 U.S.C. §2000e); the California Fair Employment and
Housing Act (Cal. Govt. Code §12900 et seq.); the Americans with Disabilities
Act; the Age Discrimination in Employment Act (29 U.S.C. §§621-633a); the Older
Workers’ Benefit Protection Act; Section 132a of the California Labor Code; and
claims of intentional infliction of emotional distress; breach of implied
contract; or any other statute or common law principle of similar effect, known
or unknown (“Employee’s Claim” or “Employee’s Claims”), which Employee now has,
owns, or holds, or claims to have, own or hold, or which Employee at any time
heretofore had, owned, or held, or claimed to have, own, or hold or which
Employee at any time hereinafter may have, own, or hold, or claim to have, own,
or hold, against each or any of the Employee’s Releasees, arising from acts,
events, or circumstances occurring on or before the effective date of this
Agreement. PROVIDED, HOWEVER, Employee is not waiving, releasing or giving up
any rights Employee may have to vested benefits under any pension or savings
plan, equity award or plan or other benefit plan, to Indemnification and
advancement of fees and costs pursuant to the Bank’s Articles of Association and
By Laws and to coverage under the Bank’s Officers’ and Directors Liability
Insurance Plans,  to payment for time and expenses for any cooperation required
under the Employment Agreement, to continued benefits in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), to
unemployment insurance, or to enforce the terms of this Agreement, or any other
right which cannot be waived as a matter of law.


10.This Agreement will be effective on the eighth day after it is signed by both
Employee and the authorized representative of the Bank.


7



--------------------------------------------------------------------------------





11.Employee expressly waives and relinquishes all rights and benefits afforded
by Section 1542 of the Civil Code of the State of California and does so
understand and acknowledge the significance and consequence of such specific
waiver of Section 1542 of the Civil Code of the State of California which states
as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


12.Employee further understands and acknowledges that this Agreement constitutes
a voluntary waiver of any and all rights and claims Employee has against the
Bank as of the date of the execution of this Agreement, and Employee has
expressly waived rights or claims pursuant to this Agreement in exchange for
consideration, the value of which exceeds payment or remuneration to which
Employee was already entitled.


13.Employee and the Bank agree not to make any negative or derogatory remarks or
statements, whether orally or in writing, about each other, or about any
employee, officer or director of the Bank.


14.This document constitutes the complete and entire Agreement between the
parties pertaining to the subject matter hereof, and the final, complete and
exclusive expression of the terms and conditions of their Agreement. Any and all
prior agreements, representations, negotiations, and understandings between the
parties, oral or written, express or implied, are hereby superseded and merged
herein.


15.This Agreement may be amended, changed, or modified only by a written
document signed by all parties hereto. No waiver of this Agreement or of any of
the promises, obligations, terms, or conditions hereof shall be valid unless it
is written and signed by the party against whom the waiver is to be enforced.


16.Employee represents that Employee has not heretofore assigned or transferred,
or purported to assign or transfer, to any person or entity, any Employee’s
Claim or any portion thereof or interest therein. If any Employee’s Claim should
be made or instituted against Employee’s Releasees, or any of them, because of
any such purported assignment, Employee agrees to indemnify and hold harmless
Employee’s Releasees, and each of them, against any such Employee’s Claim,
including necessary expenses of investigation, attorneys’ fees and costs.


17.This Agreement is made and entered into in the State of California, and shall
in all respects be interpreted, enforced and governed under the laws of said
State. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties, by virtue of the identity, interest or affiliation
of its preparer.


18.Employee represents that Employee has not filed or authorized the filing of
any complaints, charges, or lawsuits against Employee’s Releasees, or any of
them, with any Federal, State, or local court, governmental agency or
administrative agency, and that if, unbeknownst to Employee, such a complaint,
charge or lawsuit has been filed on Employee's behalf, Employee will use
Employee's best efforts to cause it immediately to be withdrawn and dismissed
with prejudice. Employee further agrees to execute any and all further documents
and to perform any and all further acts reasonably necessary or useful in
carrying out the provisions and purposes of this Agreement.


19.Should any provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be part of this Agreement.


20.This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Signatures obtained via facsimile shall be deemed valid as if
they were inked originals.


21.Employee represents and acknowledges that in executing this Agreement that
Employee does not rely and has not relied upon any representation or statement
made by any of the Employee’s Releasees or by any of the Employee’s Releasees’
agents, representatives or attorneys with regard to the subject matter, basis or
effect of this Agreement or otherwise.


22.Employee further states that Employee has carefully read this Agreement, that
Employee has had opportunity to consult an attorney to have any questions
concerning this Agreement explained to Employee, that Employee fully understands
its final and binding effect, that the only promises made to Employee to sign
this Agreement are those stated above and that Employee is signing this
Agreement voluntarily.


23.Employee specifically acknowledges that the Bank has advised Employee to
retain counsel to have this Agreement reviewed and explained to Employee.
Employee specifically acknowledges that Employee has been advised that under the
Older Workers Benefit Protection Act, Employee has twenty-one (21) days to
review this Agreement to consider it before signing it. Employee has been
advised that Employee may decide to sign the Agreement sooner and may
voluntarily waive the 21-day period provided by the said Act. Employee further
acknowledges that Employee has had the opportunity to make counter-proposals to
the Agreement, and has been advised that Employee has until seven (7) days after
signing this Agreement to revoke this Agreement, and this Agreement will not be
effective until the revocation period has expired.


24.In the event Employee exercises the right to revocation, as discussed in
paragraph 23 above, Employee must notify the Bank of such revocation in writing
via facsimile and certified mail, return receipt requested. Said notification
will be considered timely if post-marked no later than the seventh day after
Employee has signed this Agreement. This entire Agreement will be null and void
if revoked by Employee during said revocation period. Any such revocation must
be addressed to the attention of Gary Teo, at the following address: 135 N. Los
Robles Ave, 7th floor, Pasadena, California, gary.teo@eastwestbank.com.




8



--------------------------------------------------------------------------------





 
EMPLOYEE
DATED: _____________________________________
/s/ CATHERINE ZHOU
 
Catherine Zhou

 
 
 
EAST WEST BANK
DATED: _____________________________________
/s/ GARY TEO
 
Gary Teo
 
Head of Human Resources



9

